Citation Nr: 1504691	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  07-22 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left eye injury.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder, including depression, insomnia, anxiety and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Vet represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1970 to November 1974.  He also served subsequently in the United States Army, but due to the character of his discharge from that additional period of service, he is barred from receiving VA benefits based on that additional service.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from November 2005 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified in support of his claims for left eye disability, headaches, and mental impairment (however diagnosed) during a hearing at the RO before the undersigned Veterans Law Judge of the Board - in other words at a Travel Board hearing.  During the hearing he alleged that his disabilities preclude him from engaging in employment that could be considered substantially gainful versus just marginal in comparison.  Ordinarily, a derivative claim of entitlement to a TDIU only would be raised in this circumstance if he instead was requesting higher ratings for the disabilities that he is claiming render him unemployable, that is to say, for disabilities already determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447 (2011).  

Here, though, after the RO had certified the appeal of the claims he had testified about during his hearing, the Veteran additionally perfected an appeal of the two additional claims for a TDIU and for service connection for tinnitus.  So the Board is consolidating - meaning merging - his appeal, especially since his TDIU claim is predicated first on the granting of service connection for at least some or all of the disabilities being claimed.  See Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

The Board also has recharacterized the Veteran's claim for service connection for depression, anxiety and insomnia to include PTSD.  The RO denied this claim separately in a February 2007 rating decision, a denial he did not appeal.  However, while pursuing service connection for his other psychiatric conditions, of which he had already initiated an appeal at the time of the denial, he made clear that he was considering all conditions, including PTSD, as part and parcel of his appeal.  He submitted stressor statements and corresponded with the RO regarding his alleged stressors in service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam) (the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

VA processed this appeal partly electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account both the records in the physical claims file and those being maintained, instead, electronically.

But rather than immediately deciding, the Board is remanding the claims of entitlement to service connection for headaches, an acquired psychiatric disorder, including depression, insomnia, anxiety and PTSD, for tinnitus and a TDIU to the Agency of Original Jurisdiction (AOJ) since they require further development.  The Board is however going ahead and deciding, indeed granting, the claim for left eye disability.



FINDING OF FACT

The Veteran's left eye cataract as likely as not is the result of injury to this same eye sustained during his service.


CONCLUSION OF LAW

When resolving all reasonable doubt in his favor, the cataract in this eye is due to injury incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  

As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  There is no such obligation if there is no reasonable possibility the assistance would help substantiate the claim.


Here, given the Board's favorable disposition, there is no need to discuss whether VA complied with the duties the VCAA requires.  Rather, any lack of compliance is non-prejudicial or harmless, not affecting the essential fairness of this adjudication.  38 C.F.R. § 20.1102; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors, even when shown to have occurred, are not presumptively prejudicial, but instead must be judged on an individual case-by-case basis, and that, as the pleading party attacking the agency's decision, the claimant bears the burden of proof of not only establishing this error, but also, above and beyond that, showing that it is unduly prejudicial or outcome determinative of his claim). 

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both the physical and electronic portions of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he and his representative have submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to this claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).

II.  Analysis

The Veteran is alleging entitlement to service connection for residuals of left eye injuries he sustained during the course of his military service.  In a written statement received in January 2006 and during VA examinations and his April 2014 hearing, he indicated that he had injured his left eye twice in service, once in 1972 when he was hit with debris (shrapnel) from an explosion in Vietnam, and again in 1975 when he was hit in the head with a board.  Allegedly, he received all treatment available for an eye injury, including glasses, but a doctor told reportedly him there was nothing he could do for the scar in the back part of his eyeball.  Thereafter, he purportedly began experiencing headaches (hence, the reason he also has a claim for headaches).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To prevail on the issue of service connection, there must be competent evidence of:  (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a nexus between the in-service injury or disease and the current disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Here, the evidence satisfies all elements of a successful service-connection claim.  According to VA treatment records dated since 2009, a report of VA examination conducted in October 2009, and a December 2013 VA opinion, the Veteran has a left eye disorder, variously diagnosed, including as a cataract, refractive error, myopic astigmatism, and presbyopia.  And while the latter three are not considered ratable disabilities for VA compensation purposes, see 38 C.F.R. § 3.303(c), a cataract is.  So there is the required proof of current disability and, in particular, the disability being claimed.

The Veteran's service treatment records (STRs) also confirm that he sustained a left eye injury and other head trauma during his service, moreover during his first (i.e., qualifying) period of service, specifically, in 1974 and 1973, respectively.  The left eye injury occurred when he got aircraft solvent in this eye (he worked as an aircraft maintenance specialist), resulting in a diagnosis of chemical keratitis and necessitating treatment, including eye drops.  The head trauma occurred when he got drunk, assaulted someone, and that person struck him in the face, lacerating his right forehead.  There is no evidence substantiating his claim that he also got hit in his left eye with shrapnel during his service; however, his service treatment and personnel records show he was in Vietnam in early 1972, in a combat zone, the duties of which might very well have placed him in danger of such an incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In September 1972, upon returning, he reported pain behind his eyes and headaches, but a medical examiner attributed these symptoms to flu syndrome.  On separation examination in February 1974, the Veteran did not report any eye-related problems or issues, and the examiner did not mention or otherwise refer to the Veteran's left eye as then problematic.  Rather, the examiner noted a prior head injury with no complications.  Similarly, on entrance examination in November 1974, in anticipation of his additional service, the Veteran did not report any eye-related problems or issues, and the examiner did not mention the Veteran's left eye in the way of any relevant objective clinical finding or diagnosis.  During a subsequent Chapter 10 examination in November 1977, the examiner first observed defective vision in the Veteran's left eye.

Two VA examiners since have addressed whether the current left eye impairment is related to the Veteran's service in the military, including any left eye injury he sustained during his service.  In a report dated in October 2009, one VA examiner related the Veteran's left eye cataract to the chemical keratitis in service.  Unfortunately, the examiner initially noted in his report that he had not reviewed the claims file for the history of this claimed disability, so the RO requested an additionoal opinion from another VA examiner who, in December 2013, ruled out a relationship between the current left eye disorder and the left eye injury in service.  

A more comprehensive review of the initial October 2009 opinion, however, reflects that the examiner did in fact review the claims file, likely subsequently, as he later referred to STRs verbatim without any external guidance from the Veteran.  Moreover, even had the examiner not done this further review, merely relying on a history the Veteran had recounted in the course of the evaluation would not, itself, render any consequent opinion relying on that history not credible unless there was a determination this history was inaccurate, so not an appropriate factual predicate.  See Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).


In any event, the second VA examiner's opinion is not probative, certainly not more probative, as she related the eye injury to blunt-force trauma sustained in 1977, trauma the Veteran's STRs (from his second period of service) do not substantiate.  Reonal v. Brown, 5 Vet. App. 458,461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  It is unclear where the examiner found this information since the Veteran, himself, reported sustaining two injuries only, neither occurring in 1977.

Therefore, based primarily on the initial VA examiner's October 2009 opinion, but also because the STRs confirm the timeline of eye problems as reported by the Veteran, the Board finds that his left eye cataract is as likely as not related to his service, specifically, the left eye injury he sustained during his qualifying period of service.  In this circumstance where, at the very least, the evidence supporting the claim is as probative as the evidence against it, the claim must be granted by resolving this reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

Service connection for residuals of a left eye injury - namely, the cataract, is granted.


REMAND

The Board sincerely regrets the additional delay that invariably will result from remanding, rather than immediately deciding, the remaining claims of entitlement to service connection for headaches, an acquired psychiatric disorder, including depression, insomnia, anxiety and PTSD, also for tinnitus and a TDIU, but this additional development is necessary to ensure the record is complete so the Veteran is afforded every possible consideration. 

First, in his April 2014 hearing testimony to the Board, the Veteran discussed his claims for service connection for headaches and an acquired psychiatric disorder.  After that hearing, however, he also perfected an appeal of his additional claims for service connection for tinnitus and a TDIU and, in his Substantive Appeal to the Board concerning these other claims (on VA Form 9), he requested a videoconference hearing before the Board concerning these other claims.  He has not had this additional hearing, however, and he is entitled to this additional hearing since it concerns his additional claims rather than those he already testified about.  38 C.F.R. § 20.700(a).

Second, during the course of this appeal, the RO afforded the Veteran VA examinations in support of his claims for service connection for headaches and an acquired psychiatric disorder, but the reports of these examinations are inadequate to decide these claims.  

One examiner acknowledged that the Veteran began having headaches in service in 1972, shortly after being in Vietnam and allegedly sustaining an eye injury, and currently has headaches, but could not provide an opinion on the relationship between the current headaches and any eye injury in service without resorting to mere speculation.  The examiner did not indicate whether there was any outstanding evidence that could be obtained to aid in providing such an opinion.  Also, given treatment records showing regular treatment for headaches since 1972, an opinion is needed regarding whether the Veteran's current headaches represent a chronic condition that initially manifested during his service, possibly owing to the trauma mentioned.  In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Examiners who discussed the Veteran's psychiatric disability failed to consider all pertinent evidence of record in providing opinions.  None diagnosed or discussed PTSD despite the fact that there are multiple PTSD diagnoses of record beginning in July 2005, including some linked to mortar attacks in service.  In addition, none focused on the STRs, which show behavioral disturbances, albeit possibly due to the use or abuse of alcohol, beginning shortly after the Veteran's service in Vietnam.  

Third, there are records the Veteran has identified, which are still missing from the claims file.  He claims that, in 1977 or 1978, within 9 months of his discharge from his second period of service, he was hospitalized for depression.  Other evidence of record supports this assertion.  According to his October 1978 application for compensation for depression, in response to which no action appears to have been taken, it was noted that he previously had filed a claim for hospital or medical care and, on October 3, 1978, had been hospitalized at the VA hospital in Houston, Texas, for depression.  The RO addressed and tried to obtain these outstanding records during the course of this appeal, but did not receive any response regarding their status.  Additional effort is necessary.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

Fourth, during the course of this appeal, the RO undertook some, but insufficient, effort to verify the Veteran's claimed in-service stressors, likely because it mistakenly determined there was no PTSD diagnosis of record.  Inasmuch as at least some clinicians have linked the Veteran's PTSD to mortar attacks, additional effort is needed to determine whether his unit was subject to such attacks and whether and to what extent he was otherwise involved in any combat activities during his first period of active service.  He alleges that, from December 20, 1971, when he first arrived in Vietnam (Da Nang), until mid-1972 (Cam Ranh Bay), he experienced multiple attacks on base, including one that resulted in the death of 15 soldiers.

To determine whether the Veteran's unit was subject to mortar attacks, clarification is needed regarding the exact dates of his service in Vietnam.  His service personnel file establishes that he had foreign service in Thailand for less than a year, but according to STRs, during that time period, in early 1972, he must have had temporary duty assignments in Vietnam.  He received treatment there for medical conditions.  One personnel record confirms service in a combat zone in Vietnam.  

Fifth, the Veteran claims not only that his headaches initially manifested during his service, but also that they are related to his left eye disorder, now service connected.  The RO has not yet considered his claim for service connection for headaches on this alternatively alleged secondary basis, that is, as proximately due to, the result of, or aggravated by his now service-connected left eye disorder.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  If not done already, afford the Veteran a videoconference hearing before the Board concerning his claims of entitlement to service connection for tinnitus and for a TDIU.  [Note:  he already, in April 2014, has had his requested hearing before the Board concerning his claims for headaches and mental impairment.]

2.  Obtain and associate with the claims file records of the Veteran's October 1978 hospitalization for depression at the VA Hospital in Houston, Texas (he claims this is the old Houston hospital).  

3.  Exhaust all avenues of development, including by securing any unit histories, in an effort to determine the exact dates of the Veteran's service in Vietnam and to verify his alleged in-service stressors while there.  (In January 27, 2006, October 10, 2006, August 9, 2012 and January 17, 2013 statements in VBMS, he describes these stressors generally and claims he was in fear for his safety due to constant mortar attacks and other incidents, including an attack that resulted in the deaths of 15 other soldiers).  

4.  Once the above-noted information has been associated with the claims file (or confirmation it cannot be since unobtainable or whatever may be the reason), afford the Veteran a VA mental status evaluation by a psychologist or psychiatrist.  Notify the Veteran of the scheduled examination and put a copy of the notification letter in his claims file, either the physical or electronic portion of it.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she follow the instructions below.

a.  Confirm in writing that the review included all relevant evidence in the claims file, including:  STRs showing behavioral disturbances and an acute psychosis (later attributed to alcohol intoxication) after the Veteran served in Vietnam, but still during his first period of active service (i.e., his qualifying period); service treatment and personnel records showing continued behavioral disturbances during his second period of active service; post-service treatment records showing an October 1978 hospitalization for depression and more recent psychiatric diagnoses, including PTSD (first diagnosed in July 2005); and 1984 VA vocational rehabilitation records showing emotional disturbances. 

b.  Perform all necessary diagnostic testing.

c.  Record in detail the Veteran's dates of service in Vietnam and his history of in-service stressors, including as concerning the alleged attacks to which he was subject in Da Nang and Cam Rahn Bay. 

d.  After considering all potentially relevant evidence, provide an opinion as to whether any current psychiatric disorder, irrespective of the particular diagnosis, is as likely as not the result of the Veteran's first period of active service (i.e., his qualifying period), including any stressor that allegedly occurred in Vietnam.

e.  Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

f.  If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

5.  Also afford the Veteran a VA examination of his headaches.  Notify him of the scheduled examination and put a copy of the notification letter in his claims file, either the physical or electronic portion of it.  Transfer the claims file to the examiner for review and consideration of the pertinent history and ask that he or she follow the instructions below.

a.  Confirm in writing that the review included all relevant evidence in the claims file, including service treatment records showing headache complaints beginning in 1972 and post-service treatment records showing regular headache complaints and current headache treatment. 

b.  Perform all necessary diagnostic testing.

c.  Record in detail the Veteran's history of headaches, including when they initially manifested.  

d.  After considering all potentially relevant evidence, provide an opinion as to whether the Veteran's current headaches represent a chronic condition and, if so, whether they initially manifested during the Veteran's first period of active service (June 1970 to November 1974).  

e.  If not, provide an opinion as to whether the Veteran's current headaches result from or are due to his service-connected left eye disability.  

f.   Provide explanatory rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

g.  If an opinion cannot be expressed without resorting to mere speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

6.  Review the examination reports to ensure they comply with the above instructions.  If either does not, return it to the examiner for correction and all necessary additional information.  38 C.F.R. § 4.2.


7.  Then readjudicate these remaining claims in light of this and all other additional evidence in the Veteran's electronic files (Virtual VA and VBMS).  Consider the claim for service connection for headaches on both a direct and secondary basis, the latter as due to his now service-connected left eye injury.  If any claim continues to be denied, send him and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


